a department of the treasury internal_revenue_service washington d c nov commissioner tax_exempt_and_government_entities_division uniform issue list legend taxpayer a company l coo sis in letters dated date as supplemented by correspondence dated date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is a 61-year old widow who was employed as a retail clerk by company l taxpayer a retired from company l in i upon retirement company l closed taxpayer a’s account in its sec_401 plan plan x by issuing her shares of company l stock on a single stock certificate with a market_value of amount d which taxpayer a received on a taxpayer a called company l seeking advice and was erroneously told that no tax would be due until-she sold her stock taxpayer a was not aware of the 60-day rollover rule and was never consulted or advised to roll over the company l stock worth amount d into another account having no prior experience with stock certificates taxpayer a did not understand that the actual company l stock certificate she held represented a tangible investment she understood it to be a receipt or representation of her account and she thought her account was still invested in plan x relying on the advice of the company l representative taxpayer a placed the stock certificate in a safe deposit box aoe a based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 ay a of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day poe ay requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a demonstrates a failure on the part of of taxpayer a to satisfy the code sec_402 rollover requirements due to a lack of knowledge about stock certificates and her reliance on misleading advice from a company l representative taxpayer a called company l seeking advice and was told that no tax_liability would be incurred until she liquidated her stock taxpayer a has made no attempt to cash or sell the stock certificate and the certificate has been held in a safe deposit box pending the result of her request to the internal_revenue_service is granted a period of days from the issuance of this ruling letter to thus taxpayer a contribute amount d or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact a at ieee please address all correspondence to se t ep ra t3 ee ioe a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours rances onanv sloary employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
